      Case 1:19-cv-00224-EAW-HBS Document 27 Filed 04/19/19 Page 1 of 7



 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK
 _____________________________________________

 199 DELAWARE AVENUE, INC.,
                                               Plaintiff,

            v.
                                                            PLAINTIFF’S ANSWER TO
                                                            DEFENDANTS’
 LAKE EFFECT ARTISAN ICE CREAM, and                         COUNTERCLAIMS

 LAKE EFFECT ICE CREAM HERTEL, LLC, and                     Civil Action No. 19-cv-00224

 LAKE EFFECT ICE CREAM, LLC, and

 LAKE EFFECT ICE CREAM WHOLESALE, LLC, and,

 LAKE EFFECT CANAL STREET, LLC,

                                     Defendants.
 _____________________________________________

       Plaintiff 199 DELAWARE AVENUE, INC., (“Plaintiff” or “Counter-Defendant”), by

and through its attorneys, KLOSS, STENGER & LOTEMPIO, as and for its Answer to the

Counterclaims of Defendants, LAKE EFFECT ARTISAN ICE CREAM, and LAKE EFFECT

ICE CREAM HERTEL, LLC, and LAKE EFFECT ICE CREAM, LLC, and LAKE EFFECT

ICE CREAM WHOLESALE, LLC, and, LAKE EFFECT CANAL STREET, LLC (hereinafter

“Defendants” or “Counter-Plaintiffs”), responds as follows upon information and belief:

                                           COUNTERCLAIMS

       1.        Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 1.

       2.        Admits the allegations in paragraph 2.

       3.        Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 3.

                                                  1
      Case 1:19-cv-00224-EAW-HBS Document 27 Filed 04/19/19 Page 2 of 7



       4.      Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 4.

       5.      Admits the allegations in paragraph 5 insofar as 199 Delaware Avenue, Inc.

commenced the instant matter, Civil Action No. 19-cv-00224; denies any knowledge or

information sufficient to form a belief as to the remaining allegations of paragraph 5.

       6.      Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 6.

       7.      Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 7.

       8.      Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 8.

       9.      Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 9.

       10.     Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 10.

       11.     Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 11.

       12.     Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 12.

       13.     Admits that Counter-Defendant was a vendor at the subject event; denies any

knowledge or information sufficient to form a belief as to the remaining allegations in paragraph

13.




                                                 2
      Case 1:19-cv-00224-EAW-HBS Document 27 Filed 04/19/19 Page 3 of 7



       14.     Admits that Counter-Defendant operates at one location and sells the subject food

items; Denies any knowledge or information sufficient to form a belief as to the remaining

allegations in paragraph 14.

       15.     Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 15.

       16.     Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 16.

       17.     Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 17.

       18.     Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 18.

       19.     Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 19.

       20.     Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 20.

       21.     Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 21.

       22.     Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 22.

       23.     Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 23.

       24.     Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 24.



                                               3
      Case 1:19-cv-00224-EAW-HBS Document 27 Filed 04/19/19 Page 4 of 7



       25.       Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 25.

       26.       Admit that Counter-Defendant began operations in 2002 with its owner, Samuel

Tucker Curtin.

       27.       Admit the allegations in paragraph 27.

       28.       Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 28.

       29.       Admit the allegations in paragraph 29 insofar as the date of filing, with respect to

the remaining allegations, the document speaks for itself; denies the remaining allegations in

paragraph 29.

       30.       Admit the allegations in paragraph 30 in so far as the application identified

“Services for providing food and drink namely restaurant, coffee service and sales, banquet,

catering and take-out services and wholesale of diner food and beverage items”; with respect to

the remaining allegations in paragraph 30, the document speaks for itself; denies the remaining

allegations in paragraph 30.

       31.       In answering the allegations of paragraph 31 with respect to the specimens of use,

the document speaks for itself; denies the remaining allegations in paragraph 31.

       32.       Admit that Counter-Defendant’s owner signed the application on behalf of

Counter-Defendant; with respect to the remaining allegations in paragraph 32, the document

speaks for itself; denies the remaining allegations in paragraph 32.

       33.       Denies the allegations in paragraph 33.

       34.       In answering the allegations of paragraph 34, admit that the Counter-Defendant’s

United States Patent and Trademark Office application occurred in 2005, and that the subject



                                                  4
      Case 1:19-cv-00224-EAW-HBS Document 27 Filed 04/19/19 Page 5 of 7



episode of Guy Fieri’s “Diners, Dive Ins, and Dives’” occurred in 2009; denies the remaining

allegations in paragraph 34.

       35.      Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 35.

       36.      Denies the allegations in paragraph 36.

       37.      In answering paragraph 37, Counter-Defendant repeats and realleges each and

every admission or denial of the allegations with the same force and effect as though fully set

forth herein.

       38.      Denies the allegations in paragraph 38.

       39.      Denies the allegations in paragraph 39.

       40.      Denies the allegations in paragraph 40.

       41.      In answering paragraph 41, Counter-Defendant repeats and realleges each and

every admission or denial of the allegations with the same force and effect as though fully set

forth herein.

       42.      Denies the allegations in paragraph 42.

       43.      Admit the allegations in paragraph 43.

       44.      Denies the allegations in paragraph 44.

       45.      In answering paragraph 45, the document speaks for itself; denies any remaining

allegations in paragraph 45.

       46.      Denies the allegations in paragraph 46.

       47.      Denies the allegations in paragraph 47.

       48.      Denies the allegations in paragraph 48.

       49.      Denies the allegations in paragraph 49.



                                                 5
      Case 1:19-cv-00224-EAW-HBS Document 27 Filed 04/19/19 Page 6 of 7



       50.      In answering paragraph 50, Counter-Defendant repeats and realleges each and

every admission or denial of the allegations with the same force and effect as though fully set

forth herein.

       51.      Denies any knowledge or information sufficient to form a belief as to the

allegations in paragraph 51.

       52.      Denies the allegations in paragraph 52.

       53.      Counter-Defendant denies that Counter-Plaintiffs are entitled to any of the relief

as described in Counter-Plaintiffs’ “Prayer for Relief.”

       54.      Counter-Defendant denies each and every allegation of the Counterclaims not

heretofore specifically admitted, denied, or otherwise controverted.

                                  AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

       55.      Counter-Plaintiffs fail to state a claim upon which relief can be granted.

                               SECOND AFFIRMATIVE DEFENSE

       56.      Counter-Plaintiffs lack standing to bring one or more of their claims.

                               THIRD AFFIRMATIVE DEFENSE

       57.      One or more of Counter-Plaintiffs’ claims are barred by the applicable statute of

limitations.

                               FOURTH AFFIRMATIVE DEFENSE

       58.      Counter-Plaintiffs’ claims are barred by the doctrine of unclean hands.

                               FIFTH AFFIRMATIVE DEFENSE

       59.      One or more of Counter-Plaintiffs’ claims are barred because Counter-Plaintiffs

cannot show that their claims are exceptional.



                                                  6
      Case 1:19-cv-00224-EAW-HBS Document 27 Filed 04/19/19 Page 7 of 7



                             SIXTH AFFIRMATIVE DEFENSE

         60.   Counter-Plaintiffs are not entitled to any relief because they have not sustained

damages.

                            SEVENTH AFFIRMATIVE DEFENSE

         61.   One or more of Counter-Plaintiffs’ claims are barred by virtue of their failure to

plead with particularity.



Dated:         April 19, 2019
               Buffalo, New York

                                                    Respectfully submitted,



                                                    s/Justin D. Kloss
                                                    Justin D. Kloss, Esq.
                                                    Law Offices of Kloss, Stenger & LoTempio
                                                    69 Delaware Ave., Suite 1003
                                                    Buffalo, NY 14202
                                                    Telephone: (716) 853-1111
                                                    Facsimile: (716) 759-1094
                                                    Attorney for Plaintiff




                                                7
